Citation Nr: 0305031	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-12 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder.

(The claim of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disability.  

In June 1994, the RO denied the claim of entitlement to 
service connection for a mental condition.  Notice of the 
decision, including information concerning the veteran's 
appellate rights, was issued in June 1994.  The veteran filed 
a notice of disagreement in November 1994.  A statement of 
the case was issued in October 1995 to the address listed by 
the veteran in the November 1994 notice of disagreement.   

VA received a statement from the veteran and a completed VA 
Form 9 in November 1996.  The veteran reported that he did 
not receive notification of the denial until October 1996, 
and that he was homeless prior to that time.  In this regard, 
the Board notes that the November 1994 notice of disagreement 
confirms receipt of the notice letter.  The statement of the 
case was issued to the last address that the veteran 
indicated on his November 1994 notice of disagreement.  There 
are no other indications that the veteran informed VA of a 
change of address.  In this regard, the Board points out that 
the principles of administrative regularity dictate that 
there is a presumption that government officials have 
properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1994).  




Therefore, it is reasonable to conclude that the October 1995 
statement of the case was mailed to the proper address.  As 
the veteran did not file a substantive appeal, the June 1994 
decision became final.  See 38 U.S.C.A. § 7105.  

By letter of November 1996, the RO informed the veteran that 
the appeal period had expired and that he could reopen the 
claim based on the submission of new and material evidence.  
Apparently, the RO accepted the November 1996 statements as 
an application to reopen the claim.  

In a December 1996 decision, the RO refused to reopen the 
claim.  Notice of the refusal to reopen, including 
information concerning the veteran's appellate rights, was 
issued in December 1996.  However, a review of the record 
shows that the notice was not mailed to the last address that 
the veteran provided in November 1996.  Therefore, the 
decision never became final.  See 38 C.F.R. §§ 19.25, 20.300, 
20.302.  

The Board will undertake development on the issues of 
entitlement to service connection for a psychiatric 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  As there remains additional 
development of the service connection claim, discussion of 
the Board's duty to assist in light of the VCAA is premature 
at this time.  Additionally, the Board need not discuss the 
limited application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  In June 1994 the RO denied the claim of entitlement to 
service connection for a mental disorder on the basis that 
the veteran's diagnosed personality disorder is a 
constitutional or developmental abnormality, which is not a 
disease or injury within the meaning of applicable 
legislation.  

3.  The evidence submitted since the RO's June 1994 denial of 
the claim bears directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1994 decision wherein the 
RO denied the claim of service connection for a mental 
disorder is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the June 1994 rating 
decision wherein the RO denied entitlement to service 
connection for a mental disorder is reported in pertinent 
part below.

The service records show that the veteran was referred for a 
psychiatric evaluation in view of two court martials and his 
behavior towards others.  The examiner diagnosed passive-
aggressive personality and antisocial personality.  A 
discharge on the grounds of unsuitability was recommended.  
The medical history report completed for the September 1961 
separation examination reflects the veteran's positive 
response regarding depression or excessive worry.  A 
psychiatric disorder was not noted in the corresponding 
examination report.  

VA records show that the veteran was admitted for treatment 
with complaints of depression, mood swings, and loss of 
anger.  It was noted that prior to that admission, he had no 
diagnosis or treatment.  The report reflects diagnoses of 
alcohol dependence, cannabis dependence and major depression.  

In October 1993, VA received the veteran's claim of 
entitlement to service connection for a mental disorder.  

In June 1994, the RO denied the claim of entitlement to 
service connection for a mental condition on the basis that 
the veteran's diagnosed personality disorder is a 
constitutional or developmental abnormality, which is not a 
disease or injury within the meaning of applicable 
legislation.  

Notice of the decision, including information concerning the 
veteran's appellate rights, was issued in June 1994.  The 
veteran filed a notice of disagreement in November 1994.  

The evidence associated with the claims file subsequent to 
the June 1994 decision wherein in the RO denied the claim of 
entitlement to service connection for a mental disorder is 
reported in pertinent part below.

In March 1995, a copy of a favorable decision and evaluation 
reports from November and December 1994 from the Social 
Security Administration (SSA) were added to the record.  The 
veteran's depression and substance addiction in remission 
were noted in the reports.  
The November 1994 evaluation reflects the examiner's report 
of seeing the veteran once a month, starting in July 1994.  
It was also noted that the veteran's impairment stopped him 
from working prior to October 1993.  

In November 1996, VA received a statement from the veteran, a 
completed VA Form 9, and copies of treatment records from 
Tarrant County MHMR for the period from 1993 to 1996.  The 
records reflect various psychiatric diagnoses, including 
major depression, polysubstance abuse, and generalized 
anxiety disorder.  Records dated in November 1993, reflect a 
reported history of treatment for PTSD, depression and 
anxiety, and of a history of major depression dating back to 
the veteran's adolescence.  

VA records show that in May and June 1999, the veteran was 
treated for polysubstance abuse.  On a visit in May 1999, the 
veteran reported that his depression was due to his substance 
abuse.  In October 1999, he was admitted for polysubstance 
treatment.  At the time, the veteran complained of depressive 
symptoms such as anhedonia, decreased energy, and decreased 
appetite.  

Another set of copies of treatment records from Tarrant 
County MHMR, for the period from 1993 to 1996, was added to 
the record in November 1999.  

In a May 2000 notarized statement, the veteran's friend, who 
has been acquainted with him since 1959, described changes in 
the veteran's behavior since his discharge from service.

By letter of May 2000, CP (initials), MD, with the Johnson-
Ellis-Navarro MHMR Services, reported treating the veteran 
for recurring major depression and bipolar disorder.  The 
treatment records were associated with the file in May 2000.  

A personal hearing was conducted at the RO in May 2000.  The 
veteran testified that he suffered a nervous breakdown during 
service.  He provided details regarding his experiences 
during and after service, and his post-service treatment for 
depression.

VA mental health clinic records, dated from 2000 to 2002, 
reflect ongoing treatment.  A 2001 entry, reflects a reported 
diagnosis of bipolar disorder by history and rule out 
substance induced mood disorder, and polysubstance abuse by 
history.

In a July 2002 report, JMT (initials), MD, provided an 
opinion regarding the veteran's psychiatric status.  Dr. JMT 
pointed out that he relied upon the history that the veteran 
provided, and that he found the veteran to be a credible 
person.  Dr. JMT pointed out the diagnosis of a personality 
disorder during service and the veteran's ongoing struggle 
with depression, addiction and anxiety.  He suspected that 
what was once considered a personality disorder was, in fact, 
a bipolar disorder that was diagnosed a few years earlier.  
He also found that the veteran's misbehavior earlier in life 
was related to substance use and abuse, not a personality 
disorder.  

Dr. JMT pointed out that the entry evaluation was 
unremarkable, but different when he was discharged.  
Therefore, Dr. JMT found that simple logic suggests that the 
intervening time had a significant impact on the veteran.  He 
opined that it is very likely that the veteran was 
misdiagnosed as having a personality disorder, when in fact 
he was abusing substances.  He diagnosed bipolar disorder and 
substance abuse in remission.  

In October 2002, additional service medical records were 
added to the file.  The records include the veteran's 
enlistment examination and medical history reports of 
February 1960, which are negative for complaints or diagnoses 
of psychiatric conditions.  A neuropsychiatric evaluation was 
conducted in January 1961 following a court martial.  The 
examiner determined that no disease was found, and opined 
that the veteran deserved a further trial at duty.  The April 
1961 separation examination and medical history reports were 
included, and show the veteran's report of depression or 
excessive worry.  


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and biding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  


However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder, which the RO 
finally denied in June 1994.  When an appellant seeks to 
reopen a finally denied claim, the Board must review all of 
the evidence submitted since that action to determine whether 
the claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).



The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final June 1994 RO 
decision consists of VA and non-VA records, SSA records, 
additional service medical records, an opinion from Dr. JMT, 
personal hearing testimony, and a notarized statement from 
the veteran's friend.  

The basis of the prior final denial was the diagnosis of a 
personality disorder, a constitutional or developmental 
abnormality, which is not a disease or injury within the 
meaning of applicable legislation.  

The newly received medical records show ongoing treatment for 
depression, bipolar disorder, anxiety, and polysubstance 
abuse.  Also, Dr. JMT raised the question of a misdiagnosis 
with respect to the finding of a personality disorder during 
service.  

Therefore, the Board finds that the evidence is not lacking 
with regard to showing conditions other than personality 
disorders, which was the basis for denying the claim in June 
1994.  

The treatment records and Dr. JMT's opinion, is undoubtedly 
considered "new," and such evidence is not cumulative or 
duplicative in that it shows current psychiatric disorders 
which Dr. JMT suspects are linked to the veteran's service.  
Therefore the evidence bears directly and substantially on 
the question at issue.

The Board finds that the evidence submitted since the June 
1994 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
variously diagnosed psychiatric disorder.  Hodge, supra.  

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.



ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted to this extent.



	                        
____________________________________________
                                            	RONALD R. BOSCH
                            	Veterans Law Judge, Board of 
Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

